Citation Nr: 1023192	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-02 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.  He is the recipient of the Combat Infantryman 
Badge. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Board observes that the April 2008 rating decision 
granted service connection for posttraumatic stress disorder 
(PTSD) and assigned an initial evaluation of 30 percent, 
effective October 24, 2007.  Later in April 2008, the Veteran 
submitted a notice of disagreement as to the assigned 
evaluation and indicated that he believed that an initial 50 
percent evaluation was warranted.  Thereafter, in a December 
2008 Decision Review Officer decision, an initial 50 percent 
evaluation was assigned for his PTSD, effective October 24, 
2007.  The Veteran was advised that this represented a full 
grant of the benefit sought on appeal and his notice of 
disagreement was withdrawn.  See AB v. Brown, 6 Vet. App. 35 
(1993).  As such, the issue of the propriety of the assigned 
initial evaluation for the Veteran's PTSD is no longer on 
appeal.  

In support of his claims, the Veteran testified before the 
undersigned Acting Veterans Law Judge sitting at the RO in 
April 2010.  A transcript of the hearing is associated with 
the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that a remand is necessary as there appears 
to be additional outstanding treatment records.  
Specifically, at his April 2010 Board hearing, the Veteran 
testified that sometime between 1974 and 1975 an auditory 
test was conducted by Lear Jet, his potential employer.  
According to the Veteran, that test showed he had hearing 
loss, but those treatment records have not been obtained.  
Additionally, he testified that he has been treated by Dr. 
Brown, a private physician; however, those treatment records 
have also not been obtained.  

Additionally, the Veteran contends that his acquired 
bilateral hearing loss and tinnitus are related to his active 
military service.  The law provides that service connection 
may be granted when the evidence establishes a nexus between 
active duty service and current disabilities.  

First, for each of his claims, the evidence demonstrates the 
existence of a current disability, the first requirement for 
the establishment of service connection.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  Specifically, such diagnoses have been 
confirmed by the February 2008 VA compensation examination.

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses relevant to bilateral 
hearing loss and tinnitus.  However, the Veteran engaged in 
combat with the enemy as evidenced by his receipt of the 
Combat Infantryman Badge.  When a Veteran has engaged in 
combat with the enemy in active service during a period of 
war, campaign or expedition, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions or hardships of such service 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
Veteran.  38 U.S.C.A. § 1154 (West 2002).  Therefore, despite 
the fact that the record is void of documentation of 
complaints or treatment for bilateral hearing loss and 
tinnitus during service, the Veteran has satisfied the second 
prong with his statements of his in-service noise exposure.  
See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  As such, the Veteran was afforded a VA examination 
in February 2008 in order to determine the etiology of his 
claimed disorders. 

In regard to the Veteran's tinnitus claim, the February 2008 
VA examiner opined that she could not give an opinion without 
resorting to "mere speculation."  Concerning a medical 
opinion in which the VA medical professional cannot render an 
opinion as to the etiology without resorting to "mere 
speculation," the United States Court of Appeals for 
Veterans Claims (Court) recently determined that a VA 
examiner cannot use that phrase "as a substitute for the 
full consideration of all pertinent and available medical 
facts to which a claimant is entitled."  Jones v. Shinseki, 
No. 07-3060 (March 25, 2010).   In regard to the Veteran's 
bilateral hearing loss claim, the February 2008 VA examiner 
determined that his bilateral hearing loss is not caused by 
or a result of military service noise exposure.  The 
examiner's stated rationale is that the Veteran's 1971 
discharge examination was normal.  However, the Court has 
determined that VA regulations do not preclude service 
connection for a hearing loss which first met VA's definition 
of disability after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  Moreover, relevant to both claims, the 
February 2008 VA examiner did not take into account the 
Veteran's competent lay statements regarding the onset of his 
bilateral hearing loss and tinnitus during combat and the 
continuity of such symptomatology since that time.  In this 
regard, that tinnitus is readily observable by laypersons and 
does not require medical expertise to establish its 
existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, 
a remand is necessary in order to obtain an adequate VA 
opinion so as to determine the etiology of the Veteran's 
bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any 
treatment for his claimed disorders.  
After securing any necessary authorization 
forms, obtain all identified records not 
already contained in the claims file, to 
specifically include those from Dr. Brown, 
the Veteran's private physician, and his 
examination at Lear Jet, the Veteran's 
potential employer.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 38 
U.S.C.A.              § 5103A(b)(2) and 38 
C.F.R. § 3.159(e).

2.  The Veteran's claims file should be 
referred to an appropriate VA examiner to 
offer an opinion regarding the etiology of 
his bilateral hearing loss and tinnitus.  
The Veteran's entire claims file and a 
copy of this remand should be made 
available to the examiner for review.  The 
examiner should then offer an opinion as 
to whether it is likely, unlikely, or at 
least as likely as not that the Veteran's 
bilateral hearing loss and tinnitus are 
related to his in-service acoustic noise 
exposure during combat.  The examiner 
should also offer an opinion as to whether 
the Veteran's bilateral sensorineural 
hearing loss manifested within one year of 
his service discharge in January 1971.  
The examiner must consider the Veteran's 
lay statements regarding the incurrence of 
his claimed disorders and his statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  The rationale for any opinion 
offered should be provided.  

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
A.	JAEGER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

